DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 08/24/2022, is acknowledged.  Amendments to the specification have been entered. . 
Claims 1, 3-5, 7, 11-14, 16-19, 21-26 are pending in this action.  Claim 8 has been cancelled.  Claims 2, 6, 9-10, 15, 20, 27-67 have been cancelled previously.  Claims 1, 3-5, 7, 11-14, 16-19, 21-26 have been amended.  Claims 1, 3-5, 7, 11-14, 16-19, 21-26 are currently under consideration. 
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of 371 of PCT/US2019/023575, filed March 22, 2019, which claims benefit of provisional U.S. Application No. 62,647,000, filed March 23, 2018. 

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claim 1 comprises the typographic error “and aqueous dispersion” that needs to be corrected to “and an aqueous dispersion” (see claim 22).  Similar is applied to claims 11.  Further, claim 1 comprises the typographic error “administering to a human patient” that needs to be corrected to “administering to the human patient”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7, 11-14, 16-19, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 recites the term “particle matrix” that is not reasonably clear.  Does this term define (i) a matrix comprising particles; OR (ii) a particle comprising a matrix?  Neither the claim nor specification provide a definition for said term, and one of ordinary skills in the art would not be reasonably appraised of the scope of the invention.  Similar is applied to claims 3-4, as well as to claims 17-18 regarding the term “copolymer particle matrix”.  Clarification is required.   
Claim 1 recites the limitation “particle matrix comprising ... copolymer selected from the group consisting of ..., and an aqueous dispersion of ...” that is unclear.  In the present case, it is unclear what is claimed – a particle/capsule comprising an aqueous dispersion of copolymers, OR a matrix comprising particles and an aqueous dispersion of copolymers.  To this point, it is noted that the instant specification teaches (i) providing a solution admixture of Eudragit copolymers; (ii) adding the peptide to said admixture; (iii) drying the admixture; and (iv) converting the dried admixture to microparticles.  Similar is applied to claims 11 and 21.  Clarification is required.  
Claim 1 recites the limitation “an anionic copolymer based on methacrylic acid and ethyl acrylate” that is not clear.  Is it a methacrylic acid-ethyl acrylate copolymer OR a copolymer that include said monomers and other monomeric units.  Similar is applied to other constituents recited in claim 1, as well as to claims 11 and 21.  Clarification is required. 
Claim 1 comprises the terms “approximately”, “substantially” that are relative terms which render the claims indefinite.  These terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to claims 11, 21.  Clarification is required.  
As stated previously, claims 12-14 and 16 refer to “product”, wherein peptide is characterized by its function (e.g., MC1r specific peptide; MC1r specific peptide has a functional EC50 value; MC1r specific peptide is functionally inactive at MC2r, etc.) and not by the structure essential for said formulation.  To this point, it is noted that the scope of the claims is not limited by claim language that does not limit a claim to a particular structure (MPEP 2111.04; 2173.05(g)).  Further, the properties of the claimed formulations, e.g., EC50, depends on method of measurement.  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.  
Claim 21 recites the limitation “wherein the copolymers ... are particles” that is unclear, because a compounds are defines as structural constituents.  This limitation was interpreted as best understood as “copolymers form particles”.  Clarification is required.  
Claims 23-25 recite the limitation “the percentage of peptide (Seq ID No.6) or salt thereof of delay release polymer” that is unclear, because it is not clearly stated percentage of what constituent is claimed – peptide OR polymer.  Clarification is required.  
Claims 5, 7, 19, 22, 26 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 11-14, 16-19, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2013/0296256 (hereinafter referred to as Yang), in view of Eury et al., WO 1991/09483 (hereinafter referred as Eury), Li, US 2018/0000740, and Fretzen et al., US 2016/0310559 (hereinafter reffered to as Fretzen). 
Yang teaches pharmaceutical compositions, wherein an active agent is admixed with pharmaceutically acceptable carrier(s), and wherein the active agent is the melanocortin-1 receptor-specific cyclic peptides or pharmaceutically acceptable salt thereof (Title; Abstract; Para. 0098, 0207, 0209 as applied to claims 1, 3).  
Yang teaches that said compositions can be in form of tablets or capsules, e.g., comprising gelatin, and provide a sustained release of the active agent in small intestine (Para. 0157, 0211, 0215, 0226 as applied to claims 1, 4-5, 17-18).  Yang also teaches that said formulations can be in a form of microparticles/nanoparticles (Para. 0186, 0222, 0223, 0236).  Yang further teaches that said compositions may include:

    PNG
    media_image1.png
    299
    269
    media_image1.png
    Greyscale
melanocortin receptor-specific peptide having a sequence Ac-Nle-cyclo(Glu-His-D-Phe-Arg-Dap)-Trp-NH2 and the structure as shown on the right or a pharmaceutically acceptable salt thereof, and having E50 value at the MC1r of less than 1 nM and having higher biological affinity to bind to MC4r (Para. 0105, 0276 as applied to claims 1, 12-14, 19);  
methacrylic acid/methacrylate copolymer, i.e., pH-dependent (co)polymer (Para. 0226 as applied to claim 1);
enteric coating on capsules/tables (Para. 0026, 0027as applied to claim 7);
excipients such as a surfactant, a lubricant, a disintegrating agent, a binder, etc. (Para. 0171, 0210, 0211, 0215, 0238 as applied to claim 26).
Yang does not teach the use of copolymers as claimed in claims 1, 11, 21 (i.e., Eudragit L 100-55, Eudragit S100, and Eudragit FS30D).
Eury teaches compositions and methods for the controlled release of soluble active substances, wherein said compositions comprise a polymeric particle matrix, where each particle defines a network of internal pores and the active substance/drug is entrapped within the pore network together with a blocking agent having physical and chemical characteristics selected to modify the release rate of the active substance from the internal pore network (Title, Abstract).  Eury teaches that the drug diffusion rate depends on pore size, identifying thereby the polymeric particle size as a result effective variable (Pages 2-4; Figs.1-3).  Eury specifically teaches the use of methacrylic acid-methylmethacrylate copolymers, e.g., Eudragit S100 as a release controlling agent/blocking agent (Pages 10, 21).
Li teaches pharmaceutical compositions for colon specific delivery (Title; Abstract), and specifically teaches that such polymers as Eudragit L100-55; Eudragit FS 30 D, Eudragit S100 can be used alone or in combination as a release controlling agents for providing desired drug release at a target location, i.e., colon (Claim 8; Para. 0078, 0119, 0133, 0135-0136).  
Fretzen teaches pharmaceutical compositions/tablets/capsules comprising a peptide and providing delayed release to the lower gastrointestinal tract, and also teaches the use of Eudragit L100-55; Eudragit FS 30 D, Eudragit S100 and/or combination thereof as release controlling agents (Abstract; Para. 0022, 0048; Example 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Eudragit polymers as taught by Eury, Li and Fretzen in compositions as taught by Yang.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach allows providing desired drug/peptide release/rate profile as well as colon specific drug delivery.  With regard to the relative concentrations instantly claimed (claims 11, 23-25), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Claims 21 and 22 are objected as being dependent on rejected claims 1 and 19. 

Response to Arguments
Applicant's arguments, filed 08/24/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to address newly introduced amendments and to clarify the position of the examiner.  
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which the applicant thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  As best understood, the applicant teaches pharmaceutical compositions comprising highly selective and specific MC1r agonist cyclic peptide disposed within and/or admixed with a (co)polymer matrix comprising a delayed release (co)polymer(s) as instantly claimed, and wherein said (co)polymer matrix is in a form of delayed release (micro)particles that can be filled into capsules, e.g., gelatin capsules, or may be formulated into tablets that can be further coated with a seal coating, or an enteric coating, or both.  Applicant teaches that said (co)polymer matrices comprising (co)polymers as instantly claimed assures drug/peptide release across a wider pH range and, therefore, can be used for a wide variety of patient.  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615 

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615